consultanT AGREEMENT

This Consultant Agreement ("Agreement") is made and entered into on this 20th
day of August, 2010 effective as of August 1, 2010 by and between Abakan Inc., a
Nevada based corporation (the "Company"), and Costas Takkas (hereinafter, the
"Consultant").

W I T N E S S E T H:

WHEREAS, the Consultant has been approved as an Officer of the Company.

WHEREAS, the Consultant possesses intimate knowledge of the business and affairs
of the Company, its policies, methods and personnel;

WHEREAS, the Board of Directors of the Company recognizes that the Consultant
will contributed to the growth and success of the Company, and desires to assure
the Company of the Consultant's continued expertise and to compensate him
therefore;

WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Consultant's continued attention and dedication to the Company;

WHEREAS, the Consultant is willing to make his services available to the Company
and on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Consultant
hereby agree as follows:

1.                  Definitions

When used in this Agreement, the following terms shall have the following
meanings:

(a)                “Accrued Obligations” means:

(i)                 all accrued but unpaid Base Fees through the end of the Term
of Agreement;

(ii)               any unpaid or unreimbursed expenses incurred in accordance
with Company policy, including amounts due under Article 5(a) hereof, to the
extent incurred during the Term of Agreement;

(iii)             any benefits provided under the Company’s benefit plans,
programs or arrangements in which the Consultant participates, in accordance
with the terms thereof, including rights to equity in the Company pursuant to
any plan or grant;

(iv)             any unpaid Bonus in respect to any completed fiscal year that
has ended on or prior to the end of the Term of Agreement; and

 

 

--------------------------------------------------------------------------------

 

(v)               rights to indemnification by virtue of the Consultant’s
position as an officer or director of the Company or its subsidiaries and the
benefits under any directors’ and officers’ liability insurance policy
maintained by the Company, in accordance with its terms thereof.

(b)               “Affiliate” means any entity that controls, is controlled by,
or is under common control with, the Company.

(c)                “Base Fees” means the fees provided for in Article 4(a)
hereof or any increased salary granted to Consultant pursuant to Article 4(a)
hereof.

(d)               “Beneficial Ownership” shall have the meaning ascribed to such
term in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended.

(e)                “Board” means the Board of Directors of the Company.

(f)                “Bonus” means any bonus payable to the Consultant pursuant to
Article 4(b) hereof.

(g)               “Bonus Period” means the period for which a Bonus is payable. 
Unless otherwise specified by the Board, the Bonus Period shall be the fiscal
year of the Company.

(h)               “Cause” means:

(i)                 a conviction of the Consultant, or a plea of nolo
contendere, to a felony involving moral turpitude; or

(ii)               willful misconduct or gross negligence by the Consultant
resulting, in either case, in material economic harm to the Company or any
Related Entities; or

(iii)             a willful continued failure by the Consultant to carry out the
reasonable and lawful directions of the Board; or

(iv)             fraud, embezzlement, theft or dishonesty of a material nature
by the Consultant against the Company or any Affiliate or Related Entity, or a
willful material violation by the Consultant of a policy or procedure of the
Company or any Affiliate or Related Entity, resulting, in any case, in material
economic harm to the Company or any Affiliate or Related Entity; or

(v)               a willful material breach by the Consultant of this Agreement.

An act or failure to act shall not be “willful” if (i) done by the Consultant in
good faith or (ii) the Consultant reasonably believed that such action or
inaction was in the best interests of the Company and the Related Entities.

 

--------------------------------------------------------------------------------

 

(i)                 “Change in Control” means:

(i)                 The acquisition by any Person of Beneficial Ownership of
more than fifty percent (50%) of  the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) (the foregoing Beneficial
Ownership hereinafter being referred to as a "Controlling Interest"); provided,
however, that for purposes of this definition, the following acquisitions shall
not constitute or result in a Change of Control: (v) any acquisition directly
from the Company; (w) any acquisition by the Company; (x) any acquisition by any
person that as of the Commencement Date owns Beneficial Ownership of a
Controlling Interest; (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary of the
Company; or (z) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) below; or

(ii)               During any period of two (2) consecutive years (not including
any period prior to the Commencement Date) individuals who constitute the Board
on the Commencement Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Commencement Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10(i)

(iii)             Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination beneficially owns, directly or indirectly, twenty
percent (20%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or any Person
that as of the Commencement Date owns Beneficial Ownership of a Controlling
Interest beneficially owns, directly or indirectly, more than fifty percent
(50%) of the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the Board of Directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(iv)             approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

(j)                 “COBRA” means the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended from time to time.

(k)               “Code” means the Internal Revenue Code of 1986, as amended.

(l)                 “Commencement Date” means August 1, 2010.

(m)             “Common Stock” means the common stock of the Company, par value
$0.0001 per share.

(n)               “Competitive Activity” means an activity that is in material
or direct competition with the Company in any of the States within the United
States, or countries within the world, in which the Company conducts business
with respect to a business in which the Company engaged while the Consultant was
employed by the Company.

 

--------------------------------------------------------------------------------

 

(o)               “Confidential Information” means all trade secrets and
information disclosed to the Consultant or known by the Consultant as a
consequence of or through the unique position of his employment with the Company
or any Related Entity (including information conceived, originated, discovered
or developed by the Consultant and information acquired by the Company or any
Related Entity from others) prior to or after the date hereof, and not generally
or publicly known (other than as a result of unauthorized disclosure by the
Consultant), about the Company or any Related Entity or its business.

(p)               “Disability” means the Consultant’s inability, or failure, to
perform the essential functions of his position, with or without reasonable
accommodation, for any period of three months or more in any 12 month period, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

(q)               “Equity Awards” means any stock options, restricted stock,
restricted stock units, stock appreciation rights, phantom stock or other equity
based awards granted by the Company or any of its Affiliates to the Consultant.

(r)                 “Excise Tax” means any excise tax imposed by Section 4999 of
the Code, together with any interest and penalties imposed with respect thereto,
or any interest or penalties are incurred by the Consultant with respect to any
such excise tax. 

(s)                “Expiration Date” means the date on which the Term of
Employment, including any renewals thereof under Article 3(b),shall expire.

(t)                 “Good Reason” means

(i)                 the assignment to the Consultant of any duties inconsistent
in any material respect with the Consultant's position (including status, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Article 2(b) of this Agreement, or any other action by the
Company that results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated, 
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Consultant;

(ii)               any material failure by the Company to comply with any of the
provisions of Article 6 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Consultant; 

(iii)             any purported termination by the Company of the Consultant's
employment other than for Cause pursuant to Article 6(b), or by reason of the
Consultant’s Disability pursuant to Article 6(c) of this Agreement, prior to the
Expiration Date.

(u)               “Group” shall have the meaning ascribed to such term in
Section 13(d) of the Securities Exchange Act of 1934.

(v)               “Initial Term” means August 1st  2010 to July 31st  2012.

--------------------------------------------------------------------------------

 

(w)             “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Securities Exchange Act of 1934 and used in Sections 13(d) and
14(d) thereof.

(x)               “Related Entity” means any subsidiary, and any business,
corporation, partnership, limited liability Company or other entity designated
by Board in which the Company or a subsidiary holds a substantial ownership
interest.

(y)               “Restricted Period” shall be the Term of Agreement and if the
Term of Agreement is terminated for any reason other than by the Company for
Cause or by the Consultant for Good Reason, the two (2) year period immediately
following termination of the Term of Agreement.  Notwithstanding the foregoing,
the Restricted Period shall end in the event that (i) the Company fails to make
any payments or provide any Benefits required by Article 6 hereof with 15 days
of written notice from the Consultant of such failure or (ii) the Company no
longer has the rights to the confidential information.

(z)                “Severance Amount” shall mean

(i)                 in the event of the termination of Consultant’s agreement
with the Company by reason of the Consultant’s death or Disability, the amount
of the Consultant’s annual Base Fee as in effect at the time of such termination
payable in either cash or Common Stock at the discretion of the Company, based
on the five day weighted trading average ending on the Termination Date, and

(ii)               in the event of termination of the Consultant’s agreement by
the Company without Cause or by the Consultant with Good Reason, or upon the
Expiration Date, an amount equal to one (1) times the Consultant’s annual Base
Salary as in effect  immediately prior to the Termination Date payable in either
cash or Common Stock at the discretion of the Company, based on the five day
weighted trading average ending on the Termination Date.

(aa)            “Severance Term” means the one (1) year period following the
date on which the Term of Agreement ends.

(bb)           “Stock Option” means a right granted to the Consultant under
Article 5(e) hereof to purchase Common Stock under the Company’s Stock Option
Plan.

(cc)            “Stock Option Plan” means the Company’s Directors and Employees
Incentive Stock Option Plan, as amended from time to time, and any successor
plan thereto.

(i)                 “Term of Agreement” means the period during which the
Consultant shall provide to the Company pursuant to the terms of this Agreement

(ii)               “Termination Date” means the date on which the Term of
Agreement ends.

 

 

--------------------------------------------------------------------------------

 

2.                  Services.

(a)                Services and Term

The Company hereby agrees to retain the services of the Consultant and the
Consultant hereby agrees to serve the Company during the Term of Agreement on
the terms and conditions set forth herein.

(b)               Duties of Consultant

During the Term of Agreement, the Consultant shall be retained and serve as  the
Chief Financial Officer of the Company, and shall have such duties typically
associated with such title, including, without limitation supervising operations
and management of the Company and its subsidiaries. The Consultant shall
faithfully and diligently perform all services as may be assigned to him by the
Chief Executive Officer (the “CEO”) of the Company (if someone other than the
Consultant) or the Board (provided that, such services shall not materially
differ from the services currently provided by the Consultant), and shall
exercise such power and authority as may from time to time be delegated to him
by the CEO or the Board.  The Consultant shall devote his full business time,
attention and efforts to the performance of his duties under this Agreement,
render such services to the best of his ability, and use his reasonable best
efforts to promote the interests of the Company.  The Consultant shall not
engage in any other business or occupation, other than that declared and
existing at the commencement date, during the Term of Agreement, including,
without limitation, any activity that (i) conflicts with the interests of the
Company or its subsidiaries, (ii) interferes with the proper and efficient
performance of his duties for the Company, or (iii) interferes with the exercise
of his judgment in the Company’s best interests.  Notwithstanding the foregoing
or any other provision of this Agreement, it shall not be a breach or violation
of this Agreement for the Consultant to (x) serve on corporate, civic or
charitable boards or committees, (y) deliver lectures, fulfill speaking
engagements or teach at educational institutions, or (z) manage personal
investments, so long as such activities do not significantly interfere with or
significantly detract from the performance of the Consultant’s responsibilities
to the Company in accordance with this Agreement.

3.                  Term.

(a)                Initial Term.

 The initial Term of Agreement for the services of the Consultant hereunder,
shall commence on the Commencement Date and shall expire on July 31st 2012,
unless sooner terminated in accordance with Article 6 hereof.

(b)               Renewal Terms

            At the end of the Initial Term, the Term of Agreement shall
automatically renew for successive one (1) year terms (subject to earlier
termination as provided in Section 6 hereof), unless the Company or the
Consultant delivers written notice to the other at least three (3) months prior
to the Expiration Date of its or his election not to renew the Term of
Agreement.

 

--------------------------------------------------------------------------------

 

Exhibit 10(i)

4.                  Compensation.

(a)                Base Fee

The Consultant shall receive a Base Fee at the annual rate of $96,000 during the
Term of Agreement, with such Base Fee payable in installments consistent with
the Company's normal schedule, subject to applicable withholding and other taxes
(if applicable). The Base Fee shall be reviewed, at least annually, for merit
increases and may, by action and at the discretion of the Compensation Committee
of the Board, be increased at any time or from time to time, but may not be
decreased from the then current Base Fee. 

(b)               Bonuses

(i)                  The Consultant shall receive such additional bonuses, if
any, as the Board may in its sole and absolute discretion determine.

(ii)               Any Bonus payable pursuant to this Article 4(b) shall be paid
by the Company to the Consultant within 2 ½ months after the end of the Bonus
Period for which it is payable.

5.                  Expense Reimbursement and Other Benefits.

(a)                Reimbursement of Expenses

Upon the submission of proper substantiation by the Consultant, and subject to
such rules and guidelines as the Company may from time to time adopt with
respect to the reimbursement of expenses of Consultant personnel, the Company
shall reimburse the Consultant for all reasonable expenses actually paid or
incurred by the Consultant during the Term of Agreement in the course of and
pursuant to the business of the Company.  The Consultant shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts or other
evidence reasonably requested by the Company. 

(b)               Compensation/Benefit Programs

During the Term of Agreement, the Consultant shall be entitled to participate in
all medical, dental, hospitalization, accidental death and dismemberment,
disability, travel and life insurance plans, and any and all other plans as are
presently and hereinafter offered by the Company to its Consultant personnel,
including savings, pension, profit-sharing and deferred compensation plans,
subject to the general eligibility and participation provisions set forth in
such plans. During the term of agreement the Company shall provide health
insurance which shall include medical, dental and prescription coverage with a
co-pay to be determined.

(c)                Working Facilities

During the Term of Agreement, the Company shall furnish the Consultant with an
office and such other facilities and services suitable to his position and
adequate for the performance of his duties hereunder.

--------------------------------------------------------------------------------

 

(d)               Automobile

During the term of agreement, the Company shall provide the Consultant with an
automobile.

(e)                Stock Options 

The Company shall grant to the Consultant options to purchase up to 200,000
shares of the Company’s Common Stock, at an exercise price of $0.65 per shares,
subject to the terms and conditions set forth in the Stock Option Agreement, and
the provisions of the Stock Option Plan, such options to be set as of August 1,
2010. The Stock Option Agreement shall recognize that the shares will vest over
a three year period, 66,666 shares at the end of each year, unless the
Consultant is terminated without cause, as described by Section 6(e) below, when
all or any of the remaining shares shall vest immediately. During the Term of
Agreement, the Consultant shall be eligible to be granted additional Stock
Options under (and therefore subject to all terms and conditions of) the Stock
Option Plan or such other plans or programs as the Company may from time to time
adopt, and subject to all rules of regulation of the Securities and Exchange
Commission applicable thereto.  The number and type of additional Stock Options,
and the terms and conditions thereof, shall be determined by the Compensation
Committee of the Board, or by the Board in its discretion and pursuant to the
Stock Option Plan or the plan or arrangement pursuant to which they are granted.

(f)                Other Benefits

The Consultant shall be entitled to two (2) weeks of paid vacation each calendar
year during the Term of Agreement, to be taken at such times as the Consultant
and the Company shall mutually determine and provided that no vacation time
shall significantly interfere with the duties required to be rendered by the
Consultant hereunder.  Any vacation time not taken by Consultant during any
calendar year may be carried forward into any succeeding calendar year or paid
in lieu at the discretion of the CEO or the Board.  The Consultant shall receive
such additional benefits, if any, as the Board of the Company shall from time to
time determine.

6.                  Termination

(a)                General

The Term of Agreement shall terminate upon the earliest to occur of (i) the
Consultant’s death, (ii) a termination by the Company by reason of the
Consultant’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Consultant with or without Good Reason.  Upon
any termination of Consultant’s services for any reason, except as may otherwise
be requested by the Company in writing and agreed upon in writing by Consultant,
the Consultant shall resign from any and all directorships, committee
memberships or any other positions Consultant holds with the Company or any of
its subsidiaries.

 

 

--------------------------------------------------------------------------------

 

(b)               Termination By Company for Cause

The Company shall at all times have the right, upon written notice to the
Consultant, to terminate the Term of Agreement, for Cause.  In no event shall a
termination of the Consultant’s services for Cause occur unless the Company
gives written notice to the Consultant in accordance with this Agreement stating
with reasonable specificity the events or actions that constitute Cause and
providing the Consultant with an opportunity to cure (if curable) within a
reasonable period of time.  No termination of the Consultant’s services for
Cause shall be permitted unless the Termination Date occurs during the 120-day
period immediately following the date that the events or actions constituting
Cause first become known to the Board.  Cause shall in no event be deemed to
exist except upon a decision made by the Board, at a meeting, duly called and
noticed, to which the Consultant (and the Consultant’s counsel) shall be invited
upon proper notice.  If the Consultant’s services are terminated by the Company
for Cause by reason of Article 6(b) hereof, and the Consultant’s conviction is
overturned on appeal, then the Consultant’s employment shall be deemed to have
been terminated by the Company without Cause in accordance with Article 6(e)
below.  For purposes of this Article 6(b), any good faith determination by the
Board of Cause shall be binding and conclusive on all interested parties.  In
the event that the Term of Agreement is terminated by the Company for Cause,
Consultant shall be entitled only to the Accrued Obligations.

(c)                Disability

The Company shall have the option, in accordance with applicable law, to
terminate the Term of Agreement upon written notice to the Consultant, at any
time during which the Consultant is suffering from a Disability.  In the event
that the Term of Agreement is terminated due to the Consultant’s Disability, the
Consultant shall be entitled to:

(i)                 the Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Agreement not ended;

(ii)               the Severance Amount, payable for the Severance Term; and

(iii)             Continuation of the health benefits provided to the
Consultant’s covered dependents under the Company health plans as in effect from
time to time after the Consultant’s death at the same cost applicable to
dependents of active employees until the expiration of the Severance Term on the
first anniversary of the Termination Date; provided, however, that as a
condition of continuation of such benefits, the Company may require the covered
dependents to elect to continue such health insurance pursuant to COBRA.

(d)               Death

In the event that the Term of Agreement is terminated due to the Consultant’s
death, the Consultant shall be entitled to:

(i)                 the Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Agreement not ended;

(ii)               the Severance Amount, payable for the Severance Term; and

--------------------------------------------------------------------------------

 

Exhibit 10(i)

(iii)             Continuation of the health benefits provided to the
Consultant’s covered dependents under the Company health plans as in effect from
time to time after the Consultant’s death at the same cost applicable to
dependents of active employees until the expiration of the Severance Term on the
first anniversary of the Termination Date; provided, however, that as a
condition of continuation of such benefits, the Company may require the covered
dependents to elect to continue such health insurance pursuant to COBRA.

(e)                Termination Without Cause

The Company may terminate the Term of Agreement at any time without Cause, by
written notice to the Consultant not less than 30 days prior to the effective
date of such termination.  In the event that the Term of Agreement is terminated
by the Company without Cause (other than due to the Consultant’s death or
Disability) the Consultant shall be entitled to:

(i)                 The Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Agreement not ended;

(ii)               The Severance Amount, payable for the Severance Term ; 

(iii)             Continuation of the health benefits provided to Consultant and
his covered dependents under the Company health plans as in effect from time to
time after the date of such termination at the same cost applicable to active
employees until the earlier of: (A) the expiration of the Severance Term, or (B)
the date the Consultant commences employment with any person or entity and,
thus, is eligible for health insurance benefits; provided, however, that as a
condition of continuation of such benefits, the Company may require the
Consultant to elect to continue his health insurance pursuant to COBRA; and

(f)                Termination by Consultant for Good Reason

The Consultant may terminate the Term of Agreement for Good Reason by providing
the Company thirty (30) days’ written notice setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice, to be
effective, must be provided to the Company within one hundred and twenty (120)
days of the occurrence of such event.  During such thirty (30) day notice
period, the Company shall have a cure right (if curable), and if not cured
within such period, the Consultant’s termination shall be effective upon the
date immediately following the expiration of the thirty (30) day notice period,
and the Consultant shall be entitled to the same payments and benefits as
provided in Article 6(e) above for a termination without Cause. 

(g)               Termination by Consultant Without Good Reason

The Consultant may terminate his agreement without Good Reason by providing the
Company thirty (30) days’ written notice of such termination.  In the event of a
termination of agreement by the Consultant under this Section 6(g), the
Consultant shall be entitled only to the Accrued Obligations.  In the event of
termination of the Consultant’s employment under this Article 6(g), the Company
may, in its sole and absolute discretion, by written notice, accelerate such
date of termination and still have it treated as a termination without Good
Reason. 

 

 

--------------------------------------------------------------------------------

 

(h)               Termination Upon Expiration Date

In the event that Consultant’s agreement with the Company terminates upon the
expiration of the Term of Agreement, the Consultant shall be entitled and the
Company shall pay the Consultant:

(i)                 The Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Agreement not ended; A payment equal to
the Severance Amount; and

(ii)               Continuation of the health benefits provided to Consultant
and his covered dependants under the Company health plans as in effect from time
to time after the date of such termination at the same cost applicable to active
employees until the earlier of: (A) the expiration of the Severance Term, or (B)
the date Consultant commences employment with any person or entity and, thus, is
eligible for health insurance benefits; provided, however, that as a condition
of continuation of such benefits, the Company may require the Consultant to
elect to continue his health insurance pursuant to COBRA.

(i)                 Change in Control of the Company

If the Consultant’s agreement is terminated by the Company without Cause or by
the Consultant for Good Reason during (x) the 6-month period preceding the date
of the Change in Control or (y) the two (2) year period immediately following
the Change in Control, the Consultant shall be entitled to:

(i)                 The Accrued Obligations, payable as and when those amounts
would have been payable had the Term of Agreement not ended;

(ii)               A payment equal to the Severance Amount.

(iii)             Continuation of the health benefits provided to Consultant and
his covered dependants under the Company health plans as in effect from time to
time after the date of such termination at the same cost applicable to active
employees until the earlier of: (A) the expiration of the Severance Term, or (B)
the date Consultant commences employment with any person or entity and, thus, is
eligible for health insurance benefits; provided, however, that as a condition
of continuation of such benefits, the Company may require the Consultant to
elect to continue his health insurance pursuant to COBRA.

(j)                 Release

Any payments due to Consultant under this Article 6 (other than the Accrued
Obligations on any payments due on account of the Consultant’s death) shall be
conditioned upon Consultant’s execution of a general release of claims in the
form attached hereto as Exhibit A (subject to such modifications as the Company
reasonably may request).

 

 

--------------------------------------------------------------------------------

 

(k)                Obligation to Mitigate Damages

In the event of termination of the Term of Agreement, the Consultant shall make
reasonable efforts to mitigate damages by seeking other agreement, provided,
however, that the Consultant shall not be required to accept a position of
substantially different character than the position from which the Consultant
was terminated.  To the extent that the Consultant shall receive compensation,
benefits and service credit for benefits from such other employment, the payment
to be made and the benefits and service credit for benefits to be provided by
the Company under the provisions of this Article 6 shall be correspondingly
reduced.

(l)                 Cooperation

Following the Term of Agreement, the Consultant shall give his assistance and
cooperation willingly, upon reasonable advance notice with due consideration for
his other business or personal commitments, in any matter relating to his
position with the Company, or his expertise or experience as the Company may
reasonably request, including his attendance and truthful testimony where deemed
appropriate by the Company, with respect to any investigation or the Company’s
defense or prosecution of any existing or future claims or litigations or other
proceedings relating to matters in which he was involved or potentially had
knowledge by virtue of his employment with the Company.  In no event shall his
cooperation materially interfere with his services for a subsequent agreement or
other similar service recipient.  To the extent permitted by law, the Company
agrees that (i) it shall promptly reimburse the Consultant for his reasonable
and documented expenses in connection with his rendering assistance and/or
cooperation under this Article 6(l) upon his presentation of documentation for
such expenses and (ii) the Consultant shall be reasonably compensated for any
continued material services as required under this Article 6(l).

(m)             Return of Company Property

Following the Termination Date, the Consultant or his personal representative
shall return all Company property in his possession, including but not limited
to all computer equipment (hardware and software), telephones, facsimile
machines, palm pilots and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the business of the Company, its customers and clients or its prospective
customers and clients (provided that the Consultant may retain a copy the
addresses contained in his rolodex, palm pilot, PDA or similar device).

(n)               Clawback of Certain Compensation and Benefits

If, after the termination of the Consultant’s agreement with the Company for any
reason other than by the Company for Cause:

(i)                 it is determined in good faith by the Board and in
accordance with the due process requirements of Article 6(b) that the
Consultant’s agreement could have been terminated by the Company for Cause under
Article 6(b) (unless the Board knew or should have known that as of the
Termination Date the Consultant’s agreement could have been terminated for Cause
in accordance with Article 6(b)); or

--------------------------------------------------------------------------------

 

(ii)               the Consultant breaches Article 7; then, in addition to any
other remedy that may be available to the Company in law or equity and/or
pursuant to any other provisions of this Agreement, the Consultant’s agreement
shall be deemed to have been terminated for Cause retroactively to the
Termination Date and the Consultant also shall be required to pay to the
Company, immediately upon written demand by the Board, all amounts paid to him
by the Company, whether or not pursuant to this Agreement, on or after the
Termination Date (including the pre-tax cost to the Company of any benefits that
are in excess of the total amount that the Company would have been required to
pay to the Consultant if the Consultant’s agreement with the Company had been
terminated by the Company for Cause in accordance with Article 6(b) above;

7.                  Restrictive Covenants.

(a)                Non-competition

            At all times during the Restricted Period, the Consultant shall not,
directly or indirectly (whether as a principal, agent, partner, employee,
officer, investor, owner, consultant, board member, security holder, creditor or
otherwise), engage in any Competitive Activity, or have any direct or indirect
interest in any sole proprietorship, corporation, company, partnership,
association, venture or business or any other person or entity that directly or
indirectly (whether as a principal, agent, partner, employee, officer, investor,
owner, consultant, board member, security holder, creditor, or otherwise)
engages in a Competitive Activity; provided that the foregoing shall not apply
to the Consultant's ownership of Common Stock of the Company or the acquisition
by the Consultant, solely as an investment, of securities of any issuer that is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
and that are listed or admitted for trading on any United States national
securities exchange or that are quoted on the Nasdaq Stock Market, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Consultant does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control of, more than five percent (5%) of any class of capital stock of such
corporation.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(b)               Nonsolicitation of Employees and Certain Other Third Parties

At all times during the Restricted Period, the Consultant shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity (I) employ or attempt to employ or enter into any
contractual arrangement with any employee, consultant or independent contractor
performing services for the Company, or any Affiliate or Related Entity, unless
such employee, consultant or independent contractor, has not been employed or
engaged by the Company for a period in excess of six (6) months, and/or
(ii) call on or solicit any of the actual or targeted prospective customers or
clients of the Company or any Affiliate or Related Entity on behalf of any
person or entity in connection with any Competitive Activity, nor shall the
Consultant make known the names and addresses of such actual or targeted
prospective customers or clients, or any information relating in any manner to
the trade or business relationships of the Company or any Affiliates or Related
Entities with such customers or clients, other than in connection with the
performance of the Consultant’s duties under this Agreement , and/or (iii)
persuade or encourage or attempt to persuade or encourage any persons or
entities with whom the Company or any Affiliate or Related Entity does business
or has some business relationship to cease doing business or to terminate its
business relationship with the Company or any Affiliate or Related Entity or to
engage in any Competitive Activity on its own or with any competitor of the
Company or any Affiliate or Related Entity.

(c)                Confidential Information

The Consultant shall not at any time divulge, communicate, use to the detriment
of the Company or for the benefit of any other person or persons, or misuse in
any way, any Confidential Information pertaining to the business of the
Company.  Any Confidential Information or data now or hereafter acquired by the
Consultant with respect to the business of the Company (which shall include, but
not be limited to, information concerning the Company's financial condition,
prospects, technology, customers, suppliers, sources of leads and methods of
doing business) shall be deemed a valuable, special and unique asset of the
Company that is received by the Consultant in confidence and as a fiduciary, and
the Consultant shall remain a fiduciary to the Company with respect to all of
such information. Notwithstanding the foregoing, nothing herein shall be deemed
to restrict the Consultant from disclosing Confidential Information as required
to perform his duties under this Agreement or to the extent required by law.  If
any person or authority makes a demand on the Consultant purporting to legally
compel him to divulge any Confidential Information, the Consultant immediately
shall give notice of the demand to the Company so that the Company may first
assess whether to challenge the demand prior to the Consultant’s divulging of
such Confidential Information.  The Consultant shall not divulge such
Confidential Information until the Company either has concluded not to challenge
the demand, or has exhausted its challenge, including appeals, if any.  Upon
request by the Company, the Consultant shall deliver promptly to the Company
upon termination of his services for the Company, or at any time thereafter as
the Company may request, all memoranda, notes, records, reports, manuals,
drawings, designs, computer files in any media and other documents (and all
copies thereof) containing such Confidential Information.

 

 

--------------------------------------------------------------------------------

 

(d)               Ownership of Developments

All processes, concepts, techniques, inventions and works of authorship,
including new contributions, improvements, formats, packages, programs, systems,
machines, compositions of matter manufactured, developments, applications and
discoveries, and all copyrights, patents, trade secrets, or other intellectual
property rights associated therewith conceived, invented, made, developed or
created by the Consultant during the Term of Employment either during the course
of performing work for the Companies or their clients or which are related in
any manner to the business (commercial or experimental) of the Company or its
clients (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Consultant for hire for the Company within the meaning of Title 17 of the United
States Code.  To the extent the Work Product may not be considered work made by
the Consultant for hire for the Company, the Consultant agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Consultant may have in such Work Product.  Upon the request of the Company, the
Consultant shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. The Consultant shall further: (i) promptly disclose the Work
Product to the Company; (ii) assign to the Company, without additional
compensation, all patent or other rights to such Work Product for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventions, all at the sole
cost and expense of the Company.

(e)                Books and Records

All books, records, and accounts relating in any manner to the customers or
clients of the Company, whether prepared by the Consultant or otherwise coming
into the Consultant's possession, shall be the exclusive property of the Company
and shall be returned immediately to the Company on termination of the
Consultant's employment hereunder or on the Company's request at any time.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(f)                Acknowledgment by Consultant

The Consultant acknowledges and confirms that the restrictive covenants
contained in this Article 7 (including without limitation the length of the term
of the provisions of this Article 7) are reasonably necessary to protect the
legitimate business interests of the Company, and are not overbroad, overlong,
or unfair and are not the result of overreaching, duress or coercion of any
kind. The Consultant further acknowledges and confirms that the compensation
payable to the Consultant under this Agreement is in consideration for the
duties and obligations of the Consultant hereunder, including the restrictive
covenants contained in this Article 7, and that such compensation is sufficient,
fair and reasonable.  The Consultant further acknowledges and confirms that his
full, uninhibited and faithful observance of each of the covenants contained in
this Article 7 will not cause him any undue hardship, financial or otherwise,
and that enforcement of each of the covenants contained herein will not impair
his ability to obtain employment commensurate with his abilities and on terms
fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors.  The Consultant acknowledges and confirms that his special
knowledge of the business of the Company is such as would cause the Company
serious injury or loss if he were to use such ability and knowledge to the
benefit of a competitor or were to compete with the Company in violation of the
terms of this Article 7. The Consultant further acknowledges that the
restrictions contained in this Article 7 are intended to be, and shall be, for
the benefit of and shall be enforceable by, the Company’s successors and
assigns.  The Consultant expressly agrees that upon any breach or violation of
the provisions of this Article 6, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (i) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Article 7(i) hereof, and (ii) such damages as are provided at law
or in equity. The existence of any claim or cause of action against the Company
or its affiliates, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement of the restrictions contained in
this Article 7.

(g)               Reformation by Court

In the event that a court of competent jurisdiction shall determine that any
provision of this Article 7 is invalid or more restrictive than permitted under
the governing law of such jurisdiction, then only as to enforcement of this
Article 7 within the jurisdiction of such court, such provision shall be
interpreted or reformed and enforced as if it provided for the maximum
restriction permitted under such governing law.

(h)               Extension of Time

If the Consultant shall be in violation of any provision of this Article 7, then
each time limitation set forth in this Article 7 shall be extended for a period
of time equal to the period of time during which such violation or violations
occur.  If the Company seeks injunctive relief from such violation in any court,
then the covenants set forth in this Article 7 shall be extended for a period of
time equal to the pendency of such proceeding including all appeals by the
Consultant.

 

--------------------------------------------------------------------------------

 

(i)                 Injunction

It is recognized and hereby acknowledged by the parties hereto that a breach by
the Consultant of any of the covenants contained in Article 7 of this Agreement
will cause irreparable harm and damage to the Company, the monetary amount of
which may be virtually impossible to ascertain.  As a result, the Consultant
recognizes and hereby acknowledges that the Company shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Article 7 of this
Agreement by the Consultant or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.

8.                  Representations and Warranties of Consultant

The Consultant represents and warrants to the Company that:

(a)                The Consultant’s services will not conflict with or result in
his breach of any agreement to which he is a party or otherwise may be bound;

(b)               The Consultant has not violated, and in connection with his
services with the Company will not violate, any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer by
which he is or may be bound; and

(c)                In connection with Consultant’s services with the Company, he
will not use any confidential or proprietary information that he may have
obtained in connection with employment with any prior employer; and

(d)               The Consultant has not (i) been convicted of any felony; or
(ii) committed any criminal act with respect to Consultant’s current or any
prior employment; and

(e)                The Consultant is not dependent on alcohol or the illegal use
of drugs

The Consultant recognizes that Company shall have the right to conduct random
drug testing of its officers and that Consultant may be called upon in such a
manner.

9.                  Mediation

Except to the extent the Company has the right to seek an injunction under
Article 7(i) hereof, in the event a dispute arises out of or relates to this
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties hereby agree first to attempt in good faith to settle
the dispute by mediation administered by the American Arbitration Association
under its Mediation Rules before resorting to arbitration pursuant to Section 11
hereof.

 

 

--------------------------------------------------------------------------------

 

10.              Taxes

Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Consultant or his estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation.  In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes and withholding as required by law, provided it is satisfied
that all requirements of law affecting its responsibilities to withhold have
been satisfied.

11.              Arbitration.

(a)                Exclusive Remedy

The parties recognize that litigation in federal or state courts or before
federal or state administrative agencies of disputes arising out of the
Consultant’s agreement with the Company or out of this Agreement, or the
Consultant’s termination of services or termination of this Agreement, may not
be in the best interests of either the Consultant or the Company, and may result
in unnecessary costs, delays, complexities, and uncertainty.  The parties agree
that any dispute between the parties arising out of or relating to the
Consultant’s agreement, or to the negotiation, execution, performance or
termination of this Agreement or the Consultant’s services, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, Section 1981 of the Civil Rights Act of
1966, as amended, the Family Medical Leave Act, and any similar federal, state
or local law, statute, regulation, or any common law doctrine, whether that
dispute arises during or after agreement shall be resolved by arbitration in the
State of Florida, in accordance with the National Arbitration Rules of the
American Arbitration Association, as modified by the provisions of this Article
11.  Except as set forth below with respect to Article 7 of this Agreement, the
parties each further agree that the arbitration provisions of this Agreement
shall provide each party with its exclusive remedy, and each party expressly
waives any right it might have to seek redress in any other forum, except as
otherwise expressly provided in this Agreement.  Notwithstanding anything in
this Agreement to the contrary, the provisions of this Article 11 shall not
apply to any injunctions that may be sought with respect to disputes arising out
of or relating to Article 7 of this Agreement.  The parties acknowledge and
agree that their obligations under this arbitration agreement survive the
expiration or termination of this Agreement and continue after the termination
of the agreement relationship between the Consultant and the Company.  By
election of arbitration as the means for final settlement of all claims, the
parties hereby waive their respective rights to, and agree not to, sue each
other in any action in a Federal, State or local court with respect to such
claims, but may seek to enforce in court an arbitration award rendered pursuant
to this Agreement.  The parties specifically agree to waive their respective
rights to a trial by jury, and further agree that no demand, request or motion
will be made for trial by jury.

 

 

--------------------------------------------------------------------------------

 

(b)               Arbitration Procedure and Arbitrator’s Authority

In the arbitration proceeding, each party shall be entitled to engage in any
type of discovery permitted by the Federal Rules of Civil Procedure, to retain
its own counsel, to present evidence and cross-examine witnesses, to purchase a
stenographic record of the proceedings, and to submit post-hearing briefs.  In
reaching his/her decision, the arbitrator shall have no authority to add to,
detract from, or otherwise modify any provision of this Agreement.  The
arbitrator shall submit with the award a written opinion which shall include
findings of fact and conclusions of law.  Judgment upon the award rendered by
the arbitrator may be entered in any court having competent jurisdiction.

(c)                Effect of Arbitrator’s Decision; Arbitrator’s Fees.  The
decision of the arbitrator shall be final and binding between the parties as to
all claims which were or could have been raised in connection with the dispute,
to the full extent permitted by law.  In all cases in which applicable federal
law precludes a waiver of judicial remedies, the parties agree that the decision
of the arbitrator shall be a condition precedent to the institution or
maintenance of any legal, equitable, administrative, or other formal proceeding
by the Consultant in connection with the dispute, and that the decision and
opinion of the arbitrator may be presented in any other forum on the merits of
the dispute.  If the arbitrator finds that the Consultant was terminated in
violation of law or this Agreement, the parties agree that the arbitrator acting
hereunder shall be empowered to provide the Consultant with any remedy available
should the matter have been tried in a court, including equitable and/or legal
remedies, compensatory damages and back pay. The arbitrator’s fees and expenses
and all administrative fees and expenses associated with the filing of the
arbitration shall be borne by the non-prevailing party.

12.              Assignment

The Company shall have the right to assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of its assets, if in any
such case said corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Consultant may not
assign or transfer this Agreement or any rights or obligations hereunder.

13.              Governing Law

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the United Kingdom, without regard to principles of
conflict of laws.

 

 

 

--------------------------------------------------------------------------------

 

14.              Jurisdiction and Venue

The parties acknowledge that a substantial portion of the negotiations,
anticipated performance and execution of this Agreement occurred or shall occur
in Grand Cayman, Cayman Islands, and that, therefore, without limiting the
jurisdiction or venue of any other federal or state courts, each of the parties
irrevocably and unconditionally (i) agrees that any suit, action or legal
proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, shall
be brought in the courts of record of the Cayman Islands; (ii) consents to the
jurisdiction of each such court in any such suit, action or proceeding; (iii)
waives any objection which it or he may have to the laying of venue of any such
suit, action or proceeding in any of such courts; and (iv) agrees that service
of any court papers may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in such courts.

15.              Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and, upon its effectiveness, shall
supersede all prior agreements, understandings and arrangements, both oral and
written, between the Consultant and the Company (or any of its affiliates) with
respect to such subject matter, .  This Agreement may not be modified in any way
unless by a written instrument signed by both the Company and the Consultant.

16.              Survival

The respective rights and obligations of the parties hereunder shall survive any
termination of the Consultant’s employment hereunder, including without
limitation, the Company’s obligations under Article 6 and the Consultant’s
obligations under Article 7 above, and the expiration of the Term of Employment,
to the extent necessary to the intended preservation of such rights and
obligations.

17.              Notices

All notices required or permitted to be given hereunder shall be in writing and
shall be personally delivered by courier, sent by registered or certified mail,
return receipt requested or sent by confirmed facsimile transmission addressed
as set forth herein.  Notices personally delivered, sent by facsimile or sent by
overnight courier shall be deemed given on the date of delivery and notices
mailed in accordance with the foregoing shall be deemed given upon the earlier
of receipt by the addressee, as evidenced by the return receipt thereof, or
three (3) days after deposit in the U.S. mail.  Notice shall be sent (I) if to
the Company, addressed to P.O. Box 331916, Miami, Florida 33233-1916, Attention:
Robert Miller, and (ii) if to the Consultant, to his address as reflected on the
records of the Company, or to such other address as either party shall request
by notice to the other in accordance with this provision.

 

 

--------------------------------------------------------------------------------

 

18.              Benefits; Binding Effect

This Agreement shall be for the benefit of and binding upon the parties hereto
and their respective heirs, personal representatives, legal representatives,
successors and, where permitted and applicable, assigns, including, without
limitation, any successor to the Company, whether by merger, consolidation, sale
of stock, sale of assets or otherwise.

19.              Right to Consult with Counsel; No Drafting Party

The Consultant acknowledges having read and considered all of the provisions of
this Agreement carefully, and having had the opportunity to consult with counsel
of his own choosing, and, given this, the Consultant agrees that the obligations
created hereby are not unreasonable.  The Consultant acknowledges that he has
had an opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.

20.              Severability

The invalidity of any one or more of the words, phrases, sentences, clauses,
provisions, sections or articles contained in this Agreement shall not affect
the enforceability of the remaining portions of this Agreement or any part
thereof, all of which are inserted conditionally on their being valid in law,
and, in the event that any one or more of the words, phrases, sentences,
clauses, provisions, sections or articles contained in this Agreement shall be
declared invalid, this Agreement shall be construed as if such invalid word or
words, phrase or phrases, sentence or sentences, clause or clauses, provisions
or provisions,  section or sections or article or articles had not been
inserted.  If such invalidity is caused by length of time or size of area, or
both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.

21.              Waivers

The waiver by either party hereto of a breach or violation of any term or
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.

22.              Damages; Attorneys Fees

Nothing contained herein shall be construed to prevent the Company or the
Consultant from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto seeks to collect any
damages resulting from, or the injunction of any action constituting, a breach
of any of the terms or provisions of this Agreement, then the party found to be
at fault shall pay all reasonable costs and attorneys' fees of the other.

 

 

--------------------------------------------------------------------------------

 

23.              Waiver of Jury Trial

The Consultant hereby knowingly, voluntarily and intentionally waives any right
that the Consultant may have to a trial by jury in respect of any litigation
based hereon, or arising out of, under or in connection with this Agreement and
any agreement, document or instrument contemplated to be executed in connection
herewith, or any course of conduct, course of dealing statements (whether verbal
or written) or actions of any party hereto.

24.              No Set-off or Mitigation

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Consultant or others.  In no event shall the
Consultant be obligated to seek other agreement or take any other action by way
of mitigation of the amounts payable to the Consultant under any of the
provisions of this Agreement.

25.              Section Headings

The article, section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

26.              No Third Party Beneficiary

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the Company, the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

27.              Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument and agreement.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

28.              Indemnification.

(a)                Subject to limitations imposed by law, the Company shall
indemnify and hold harmless the Consultant to the fullest extent permitted by
law from and against any and all claims, damages, expenses (including attorneys'
fees), judgments, penalties, fines, settlements, and all other liabilities
incurred or paid by him in connection with the investigation, defense,
prosecution, settlement or appeal of any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which the Consultant was or is a party or is threatened to
be made a party by reason of the fact that the Consultant is or was an officer,
employee or agent of the Company, or by reason of anything done or not done by
the Consultant in any such capacity or capacities, provided that the Consultant
acted in good faith, in a manner that was not grossly negligent or constituted
willful misconduct and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.  The Company also shall pay any and all expenses (including attorney's
fees) incurred by the Consultant as a result of the Consultant being called as a
witness in connection with any matter involving the Company and/or any of its
officers or directors.

(b)               The Company shall pay any expenses (including attorneys'
fees), judgments, penalties, fines, settlements, and other liabilities incurred
by the Consultant in investigating, defending, settling or appealing any action,
suit or proceeding described in this Article 28 in advance of the final
disposition of such action, suit or proceeding.  The Company shall promptly pay
the amount of such expenses to the Consultant, but in no event later than 10
days following the Consultant's delivery to the Company of a written request for
an advance pursuant to this Article 29, together with a reasonable accounting of
such expenses.

(c)                The Consultant hereby undertakes and agrees to repay to the
Company any advances made pursuant to this Article 28 if and to the extent that
it shall ultimately be found that the Consultant is not entitled to be
indemnified by the Company for such amounts.

(d)               The Company shall make the advances contemplated by this
Article 28 regardless of the Consultant's financial ability to make repayment,
and regardless whether indemnification of the Indemnitee by the Company will
ultimately be required.  Any advances and undertakings to repay pursuant to this
Article 28 shall be unsecured and interest-free.

(e)                The provisions of this Article 28 shall survive the
termination of the Term of Agreement or expiration of the term of this
Agreement.



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

Company:

 

             ABAKAN INC.

 

 

 

 

 

        By: /s/ Robert Miller

              Robert Miller, President.

 

Consultant:

 

 

 

 

/s/ Costas
Takkas                                                                                        

                Costas Takkas

 



--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RELEASE

 

GENERAL RELEASE OF CLAIMS

 

1.                  _______________ (“Consultant”), for himself and his family,
heirs, executors, administrators, legal representatives and their respective
successors and assigns, in exchange for the consideration received pursuant to
Articles 6(c) (in the case of Disability), Articles 6(e) or 6(f) (other than the
Accrued Obligations) of the Consultant Agreement to which this release is
attached as Exhibit B (the “Consultant Agreement”), does hereby release and
forever discharge _____________________ (the “Company”), its subsidiaries,
affiliated companies, successors and assigns, and its current or former
directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Consultant’s services or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment. 
Consultant acknowledges that the Company encouraged him to consult with an
attorney of his choosing, and through this General Release of Claims encourages
him to consult with his attorney with respect to possible claims under the Age
Discrimination in Employment Act (“ADEA”) and that he understands that the ADEA
is a Federal statute that, among other things, prohibits discrimination on the
basis of age.  Without limiting the generality of the release provided above,
Consultant expressly waives any and all claims under ADEA that he may have as of
the date hereof.  Consultant further understands that by signing this General
Release of Claims he is in fact waiving, releasing and forever giving up any
claim under the ADEA as well as all other laws within the scope of this
paragraph 1 that may have existed on or prior to the date hereof. 
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any actions to enforce rights arising
under, or any claim for benefits which may be due Consultant pursuant to, the
Consultant Agreement, (ii) any rights or claims that may arise as a result of
events occurring after the date this General Release of Claims is executed,
(iii) any indemnification rights Consultant may have as a former officer or
director of the Company or its subsidiaries or affiliated companies, (iv) any
claims for benefits under any directors’ and officers’ liability policy
maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms of such policy, and (v) any rights as a holder of
equity securities of the Company.

2.                  Consultant represents that he has not filed against the
Released Parties any complaints, charges, or lawsuits arising out of his
services, or any other matter arising on or prior to the date of this General
Release of Claims, and covenants and agrees that he will never individually or
with any person file, or commence the filing of, any charges, lawsuits,
complaints or proceedings with any governmental agency, or against the Released
Parties with respect to any of the matters released by Consultant pursuant to
paragraph 1 hereof (a “Proceeding”); provided, however, Consultant shall not
have relinquished his right to commence a Proceeding to challenge whether
Consultant knowingly and voluntarily waived his rights under ADEA.

--------------------------------------------------------------------------------

 

3.                  Consultant hereby acknowledges that the Company has informed
him that he has up to twenty-one (21) days to sign this General Release of
Claims and he may knowingly and voluntarily waive that twenty-one (21) day
period by signing this General Release of Claims earlier.  Consultant also
understands that he shall have seven (7) days following the date on which he
signs this General Release of Claims within which to revoke it by providing a
written notice of his revocation to the Company.

4.                  Consultant acknowledges that this General Release of Claims
will be governed by and construed and enforced in accordance with the internal
laws of the State of Nevada applicable to contracts made and to be performed
entirely within such State.

5.                  Consultant acknowledges that he has read this General
Release of Claims, that he has been advised that he should consult with an
attorney before he executes this general release of claims, and that he
understands all of its terms and executes it voluntarily and with full knowledge
of its significance and the consequences thereof.

6.                  This General Release of Claims shall take effect on the
eighth day following Consultant’s execution of this General Release of Claims
unless Consultant’s written revocation is delivered to the Company within seven
(7) days after such execution.

 

___________________________  

 

 

_______________, 20__

 

 

 

 

--------------------------------------------------------------------------------

 